UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-30224 CryptoLogic Limited (Exact name of Registrant as specified in its charter) Guernsey, Channel Islands (Jurisdiction of incorporation or organization) Marine House, Clanwilliam Place Dublin 2, Ireland (Address of principal executive offices) Huw Spiers Marine House, Clanwilliam Place Dublin 2, Ireland Tel:+Fax:+ (Name, telephone, e-mail and/or facsimile number and address of contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Shares NASDAQ Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of December 31, 2010. 13,819,051 Common Shares (including 939,131 Exchangeable Shares) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-Accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: oU.S. GAAP oInternational Financial Reporting Standards as issued by the International Accounting Standards Board xOther If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 x Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x TABLE OF CONTENTS PRESENTATION OF FINANCIAL AND OTHER INFORMATION 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION 2 PART I 3 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 SELECTED FINANCIAL DATA 3 RISK FACTORS 4 ITEM 4. INFORMATION ON THE COMPANY 12 A. HISTORY AND DEVELOPMENT OF THE COMPANY 12 B. BUSINESS OVERVIEW 12 C. ORGANIZATIONAL STRUCTURE 18 D. PROPERTY, PLANTS AND EQUIPMENT 19 ITEM 4A. UNRESOLVED STAFF COMMENTS 19 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 19 OVERVIEW 19 A STRATEGY FOR SUSTAINABLE GROWTH 20 PRODUCT PERFORMANCE 20 NEW DEVELOPMENTS 20 RESTRUCTURING 21 OUTLOOK 21 A. OPERATING RESULTS 21 B. LIQUIDITY AND CAPITAL RESOURCES 30 CRITICAL ACCOUNTING ESTIMATES 33 C. RESEARCH AND DEVELOPMENT 38 D. TREND INFORMATION 38 E. OFF-BALANCE SHEET ARRANGEMENTS 38 F. CONTRACTUAL OBLIGATIONS 39 G. SAFE HARBOR 39 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 39 A. DIRECTORS AND SENIOR MANAGEMENT 39 B. COMPENSATION 41 C. BOARD PRACTICES 44 D. EMPLOYEES 46 E. SHARE OWNERSHIP 46 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 48 A. MAJOR SHAREHOLDERS 48 i B. RELATED PARTY TRANSACTIONS 48 ITEM 8. FINANCIAL INFORMATION 49 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 49 B. SIGNIFICANT CHANGES 49 ITEM 9. THE OFFER AND LISTING 50 ITEM 10. ADDITIONAL INFORMATION 51 A. SHARE CAPITAL 51 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 51 C. MATERIAL CONTRACTS 53 D. EXCHANGE CONTROLS 53 E. TAXATION 53 F. DIVIDENDS AND PAYING AGENTS 60 G. STATEMENT BY EXPERTS 60 H. DOCUMENTS ON DISPLAY 60 I. SUBSIDIARY INFORMATION 60 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 60 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 62 PART II 63 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 63 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 63 ITEM 15. CONTROLS AND PROCEDURES 63 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 63 ITEM 16B. CODE OF ETHICS 64 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. EXEMPTIONS FROM THE LISTING STNDARDS FOR AUDIT COMMITTEES 64 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 64 ITEM 16F. CHANGE IN REGISTRANT'S CERTIFYING ACCOUNTANT 64 ITEM 16G. CORPORATE GOVERNANCE 65 PART III 66 ITEM 17. FINANCIAL STATEMENTS 66 ITEM 18. FINANCIAL STATEMENTS 66 ITEM 19. EXHIBITS 66 ii PRESENTATION OF FINANCIAL AND OTHER INFORMATION In this annual report, except as otherwise indicated or as the context otherwise requires, the “Company”, “we”, “us” and “our” refers to CryptoLogic Limited and its operating subsidiaries. Pursuant to a business reorganization implemented by way of an Ontario, Canada Superior Court of Justice court approved plan of arrangement (the “Arrangement”) and approved by the shareholders on May 24, 2007, CryptoLogic Limited acquired control over all of the issued and outstanding common shares of CryptoLogic Inc., an Ontario company, which through the Arrangement became an indirect subsidiary of CryptoLogic Limited.As part of the Arrangement, the Company issued either an equivalent amount of CryptoLogic Limited common shares (“Common Shares”) or, in the case of taxable Canadian residents, exchangeable shares (“Exchangeable Shares”) of CryptoLogic Exchange Corporation (“CEC”), an indirect subsidiary of CryptoLogic Limited.The Exchangeable Shares are, as nearly as practicable, the economic equivalent of the Common Shares.The holders of Exchangeable Shares and Common Shares participate equally in voting and dividends.No additional shares of CEC have been or will be issued. For accounting purposes, the Arrangement has been accounted for using the continuity of interest method, which recognizes CryptoLogic Limited as the successor entity to CryptoLogic Inc.Accordingly, financial information presented in the annual report reflects the financial position, results of operations and cash flows as if CryptoLogic Limited has always carried on the business formerly carried on by CryptoLogic Inc., with all assets and liabilities recorded at the carrying values of CryptoLogic Inc.The interest held by CEC shareholders has been presented as a minority interest in the consolidated financial statements, as required under Canadian generally accepted accounting principles (“Canadian GAAP”). We have prepared our financial statements in accordance with Canadian GAAP, which are different from generally accepted accounting principles in the United States (“U.S. GAAP”) and may not be comparable to financial statements of United States companies.Significant measurement differences in our financial information between Canadian GAAP and U.S. GAAP for the years ended December 31, 2010, 2009, and 2008 are disclosed in Note 22 to our audited consolidated financial statements. In this annual report, all currency refers to U.S. Dollars (US$) and all information is as of March 21, 2011 unless indicated otherwise. Percentages and some amounts in this annual report have been rounded for ease of presentation.Any discrepancies between totals and the sums of the amounts listed are due to rounding. Information contained in this annual report concerning the industry in which we operate has been obtained from publicly available information from third party sources (including Global Betting and Gaming Consultants, March 2009, or “GBGC”).Although we believe such information is reliable, we have not had such information verified by any independent source. This annual report contains trade names, trademarks, registered marks, and service marks including DC Comics™, Superman™, Wonder Woman™, Marvel™, Jenga™, Batman™, Spider-Man™, The Hulk™, Paramount™, Braveheart™, and Forrest Gump™ belonging to us and other companies.All trademarks, trade names, registered marks, and service marks appearing in this annual report are the property of their respective holders. 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This annual report contains forward-looking statements within the meaning of Section 27A of the U.S. Securities Act of 1933, as amended, and Section 21E of the U.S. Securities Exchange Act of 1934, as amended, adopted pursuant to the Private Securities Litigation Reform Act of 1995.Statements that are not purely historical may be forward-looking, including statements regarding our expectations, objectives, anticipations, estimations, intentions, plans, hopes, beliefs, or strategies regarding the future.Such forward-looking statements include, but are not limited to: ● the financial or business impact of new or amendments to legislation or regulation in individual countries or by multi-jurisdictional governmental organizations; ● the impact of the loss of key licensees; ● the success of our strategy and restructuring programs to reduce operating costs and return to profitability and positive cash flow; ● the success of Instant Click as a new platform enabling deployment of titles from our suite of games; ● the ability to reduce our recurring cost base; ● the ability to expand the network of licensees and channel partners; ● the ability to expand our offerings to platforms to include mobile, and government licensed in-hotel room systems; ● the ability to leverage existing partnerships for potential future growth based upon both the brand recognition and loyalty associated with these partners and their unique and distinctive intellectual property; ● expected revenue growth from Branded Games and Hosted Casino licensing in 2011; ● potential new revenue sources in 2011 from gaming sites and new product launches; ● the impact of potential legal proceedings upon our business; and ● statements that include the words “may”, “will”, “plans”, “estimates”, “anticipates”, “believes”, “expects”, “intends” and other similar words. We cannot guarantee that any forward-looking statement will be realized, although we believe we have been prudent in our plans and assumptions.Achievement of future results is subject to risks, uncertainties, and potentially inaccurate assumptions.These risks and uncertainties include, among others, those discussed in “Item 3. Key Information-Risk Factors” of this annual report, (including without limitation, risks associated with i) existing and potential future changes to government regulation, ii) the current global financial condition, iii) legal proceedings, iv) foreign exchange fluctuations, and v) competition) as well as our consolidated financial statements, related Notes, and the other financial information appearing elsewhere in this annual report and our other documents we file with or furnish to the Securities and Exchange Commission. Should known or unknown risks or uncertainties materialize, or should underlying assumptions prove inaccurate, actual results could differ materially from past results and those anticipated, estimated or projected.You should bear this in mind as you consider forward-looking statements.We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events, or otherwise. 2 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not Applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not Applicable. ITEM 3.KEY INFORMATION SELECTED FINANCIAL DATA The following financial information of our Company, expressed in U.S. dollars unless otherwise indicated, is only a summary and should be read in conjunction with, and is qualified in its entirety by reference to, our audited annual consolidated financial statements and the related notes, which are included in this annual report.The selected historical financial data set forth below as of and for each of the years ended indicated has been derived from our consolidated financial statements. For the Years Ended December 31, (In thousands, except per share disclosure) Revenue $ Net (loss)/earnings and comprehensive (loss)/income $ )
